DETAILED ACTION

Response to Arguments
The rejection under 35 USC 101 is withdrawn.
Applicant’s arguments to the rejection of the claims under 35 USC 103(a) are convincing in view of the added amendments.
Applican’t points to Appendix A Section 3.1 of the provisional application as support for the new claims.  While the section is helpful to define a “vocal style” as used in this application, the Office Action below details the deficiency of the provisional application and filed disclosure as enabling for the new claims.
Drawings
The drawings are objected to because Figs. 4, 5, 7 should have labels for clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a variational autoencoder, does not reasonably provide enablement for a variational autoencoder that produces a vector representing the vocal style of an audio file.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The provisional application discloses a server data module for handling the storage of and acces to a metadata database storing vectors related to vocal style (Provisional Spec. [0037]). However, neither the provisional application or the Specification discuss determining a represenative vector that corresponds to a vocal style by applying a variational autoencoder to audio.
Specifically, the following limiations are not reasonably enabled in claims 1, 6, and 7 “determining a first representative vector that corresponds to a vocal style of the first audio content item by applying a variational autoencoder (VAE) to a first segment of the extracted portion of the representation of the audio content item; storing the first representative vector that corresponds to the vocal style of the first audio content item, selecting, from a plurality of media content items, a second audio content item that has a second representative vector that corresponds to a vocal style of the second audio content item, wherein: a plurality of representative vectors correspond respectively to the plurality of media content items, and the second representative vector that corresponds the vocal style of the second audio content item meets similarity criteria with respect to the first representative vector that corresponds to the vocal style of the first audio content item; and streaming, to an electronic device, the selected second audio content item.”
The dependent claims which further limit the independent claims are likewise not enabled.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H BAKER/Primary Examiner, Art Unit 2659